Citation Nr: 1504184	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-33 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a back injury and, if so, whether service connection for a back disorder is warranted.

2.  Entitlement to service connection for a neck disorder. 

3.  Entitlement to service connection for a left shoulder disorder.  

4.  Entitlement to service connection for a right shoulder disorder. 

5.  Entitlement to service connection for a heart disorder. 

6.  Entitlement to service connection for a lung disorder, claimed as breathing problems. 

7.  Entitlement to service connection for an acquired psychiatric disorder. 

8.  Entitlement to service connection for a left knee disorder. 

9.  Entitlement to service connection for a right knee disorder. 

10.  Entitlement to service connection for arthritis. 

11.  Entitlement to service connection for a bilateral wrist disorder. 

12.  Entitlement to service connection for a bilateral hand disorder. 

13.  Entitlement to service connection for hemorrhoids. 

14.  Entitlement to service connection for bilateral hearing loss. 

15.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from August 1965 to August 1967 with additional service in the Air Force Reserves from 1980 to 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in July 2014.  A copy of the transcript is of record.  At the hearing, the undersigned held the record open for sixty days for the receipt of additional evidence and accepted a waiver of agency of original jurisdiction (AOJ) consideration of the incoming evidence on the record.  38 C.F.R. § 20.1304(c) (2014).  Thereafter, additional evidence was received in September 2014.  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 

The issues of entitlement to service connection for heart, lung, acquired psychiatric, bilateral knee, bilateral wrist, and bilateral hand disorders, arthritis, hemorrhoids, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in July 1970, the RO denied service connection for a back injury.

2.  In a final decision issued in May 1973, the RO confirmed and continued the prior denial of service connection for residuals of a back injury.

3.  Evidence added to the record since the final May 1973 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.

4.  Resolving all doubt in favor of the Veteran, a back disorder, diagnosed as degenerative disc disease, is related to his duties during military service, to include his Reserve service.

5.  Resolving all doubt in favor of the Veteran, a neck disorder, diagnosed as cervical disc disease, is related to his duties during military service, to include his Reserve service.

6.  Resolving all doubt in favor of the Veteran, a left shoulder disorder, diagnosed as degenerative joint disease, status post shoulder replacement, is related to his duties during military service, to include his Reserve service.

7.  Resolving all doubt in favor of the Veteran, a right shoulder disorder, diagnosed as rotator cuff tendonitis, is related to his duties during military service, to include his Reserve service.


CONCLUSIONS OF LAW

1.  The July 1970 rating decision that denied service connection for a back injury is final.  38 U.S.C. § 4005(c) (1964) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

2.  The May 1973 rating decision that confirmed and continued the prior denial of service connection for residuals of a back injury is final.  38 U.S.C.A. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for service connection for a back disorder, diagnosed as degenerative disc disease, have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2014).

5. The criteria for service connection for a neck disorder, diagnosed as cervical disc disease, have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2014).

6.  The criteria for service connection for a left shoulder disorder, diagnosed as degenerative joint disease, status post shoulder replacement, have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2014).

7.  The criteria for service connection for a right shoulder disorder, diagnosed as rotator cuff tendonitis, have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for residuals of a back injury and to grant service connection for degenerative disc disease of the lumbosacral spine, cervical disc disease, degenerative joint disease of the left shoulder, status post shoulder replacement, and right shoulder rotator cuff tendonitis herein constitutes a complete grant of those benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 


Petition to Reopen

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a July 1970 rating decision, the RO denied service connection for a back injury.  At such time, the Veteran's service treatment records, a January 1968 VA examination, and his statements were considered.  The RO noted that the Veteran's service treatment records were negative for any complaints or treatment referable to a back condition and that his January 1968 VA examination revealed full range of motion with no sensory disturbance or muscle atrophy.  Therefore, the RO determined that the back injury claimed by the Veteran was not shown by the evidence of record and denied service connection.

In July 1970, the Veteran was advised of the decision and his appellate rights.  However, he did not enter a notice of disagreement as to such denial and no further communication regarding his claim of entitlement to service connection for a back disorder was received until May 1973.  Therefore, the July 1970 rating decision is final.  38 U.S.C. § 4005(c) (1964) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. 
§ 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a back disorder was received prior to the expiration of the appeal period stemming from the July 1970 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).
 
In May 1973, the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for residuals of a back injury.  In support of such claim, the Veteran submitted two buddy statements.  The RO noted that such statements were dated in April 1972 and reflected fellow service members' accounts of the Veteran's claimed in-service back injury and aftermath.  However, the RO determined that such were insufficient evidence for establishment of service connection and confirmed and continued the prior denial of service connection for residuals of a back injury. 

In May 1973, the Veteran was advised of the decision and his appellate rights.  However, he did not enter a notice of disagreement as to such denial and no further communication regarding his claim of entitlement to service connection for a back disorder was received until September 2007.  Therefore, the May 1973 rating decision is final.  38 U.S.C.A. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b); however, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a back disorder was received prior to the expiration of the appeal period stemming from the May 1973 decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

The Board notes that, since July 1970 and May 1973 rating decision, additional service treatment and personnel records have been associated with the Veteran's claims file.  38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  In the instant case, the Board notes that the additional service treatment and personnel records are from his Reserve service that spanned from 1980 to 2006 and, although they are official service department records and address his claimed back disorder, they did not exist at the time of the previous decisions.   Therefore, 38 C.F.R. § 3.156(c) is inapplicable, and thus new and material evidence is necessary to reopen the Veteran's service connection claim.

Relevant evidence received since the May 1973 rating decision consists of private and VA treatment records, service treatment and personnel records from the Veteran's Reserve service, and the Veteran's statements, to include those offered at the July 2014 Board hearing.  The Veteran's Reserve service treatment records include diagnoses of low back strain and degenerative disc disease.  There are also September 2005 determinations that the Veteran was unfit to perform in the Reserves due, in part, to degenerative disc disease.  There are also June 2002 and September 2014 nexus opinions of record.  Specifically, the June 2002 private opinion stated that the Veteran sustained back strain in mid-May 2002 during a job for the military and, in September 2014, it was stated that the Veteran had spinal arthritis due to his hard labor in the military from 1967-2006.  The Board finds that the evidence of an in-service injury, the current diagnoses low back strain and degenerative disc disease, and the nexus opinions are all new and material as such is new evidence that was not previously of record and is material to the determination of the issue on appeal.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a back disorder is reopened.

Service Connection Claims

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As noted above, the Veteran had military service from August 1965 to August 1967 and extensive service in the Air Force Reserves from 1980 to 2006.  While the Veteran's specific dates of ACDUTRA and INACDUTRA have not been verified, the Board finds that, for those claims decided herein, the record adequately demonstrates that such disorders are related to his complaints documented while on duty and/or his in-service duties as a civil engineer and mason.  Thus, verification of his dates of ACDUTRA and INACDUTRA are not necessary with respect to these claims.

At his July 2014 Board hearing, the Veteran testified that his back, cervical, and bilateral shoulder disorders were a result of his Reserve service.  In this regard, he also alleged that his back disorder was related to his initial period of active duty from 1965 to 1967 when he injured it while delivering mail.  As relevant to his Reserve service, the Veteran testified that his primary duties included heavy construction and masonry, which included laying concrete and bricks, and lifting heavy materials, including bags of concrete and equipment.  He also reported an injury to his neck and shoulders while serving at Travis Air Force Base in which he was lifting blocks over his head.  The Veteran's service personnel records and testimony indicate that during his Reserve service he worked as a civil engineer and as a mason. 

According to the Veteran's service treatment records, he reported in June 1991 and July 1991 back pain that radiated down his leg.  The Veteran was put on a physical profile in July 1991 for a low back injury.  A July 1993 Line of Duty Determination noted that the Veteran had low back strain with slight degeneration of the disc.  It was observed that he arrived on base and, after he exited his vehicle, he went to tuck his bootlaces into his pants when he felt a sharp stabbing pain that forced him to his knees.  It was noted that this occurred traveling to or from inactive duty training and that the proximate cause was an aggravation of a previous injury that was brought on by heavy lifting during the previous weeks' activities.  Another July 1993 service treatment record indicated that the Veteran had lower back pain for three days with no increased activity prior to the onset of pain.  He was assessed with lumbar strain.

In a June 1997 Report of Medical History for Periodic Examination, the Veteran checked yes to arthritis and recurrent back pain.  According to the Veteran's June 1997 Report of Medical Examination, he had a normal clinical evaluation for the spine.  In June 1999 and November 1999 private treatment notes, it was stated that the Veteran had scapular and trapezius pain.  In the latter record, it was also stated that he low back pain that radiated around the left flank but it was now resolved.  

The Veteran's service treatment records further indicate that, in May 2002, he reported low back pain that was the result of lifting in the Reserves since he normally had a sedentary lifestyle.  In June 2002, the Veteran's private physician stated that he sustained cervical and lumbar strain in mid-May 2002 during a job for the military.  A November 2002 private treatment note indicated that the Veteran had increasing pain in his left shoulder because he was working extensively and, that 10 years prior, he was hit directly in the shoulder by a car.  It was also noted that the Veteran had chronic neck pain and low back pain.  He had a laminectomy many years ago for a herniated disc.  

An April record, which appears to have been dated in 2003 based on surrounding records, indicates that the Veteran had problems with his left shoulder, neck, and back that possibly related to injury and he needed a profile.  An April 2003 private treatment note stated that the Veteran did manual labor as his military work and he had neck pain, low back pain, and shoulder pain.  He was diagnosed with spinal stenosis of the cervical spine and lumbar spine, and a left shoulder rotator cuff injury.  In another April 2003 private treatment note, it was stated that the Veteran had past accidents of his shoulder, back, and neck.  In May 2003 it was noted that was seeing a physical therapist for neck, back, and shoulder pain. 

The Veteran was put on a physical profile in June 2003 for osteoarthritis, cervical disc disease, and lumbar disc disease.  It was noted he was in physical therapy and was doing better.  In June 2003 the Veteran was in physical therapy for increasing pain around his neck and there was some improvement noted.  A June 2003 private treatment note indicated that the Veteran was a brick mason for the Air Force and he was leaving in two weeks to go back to California to build houses for the military.  He had complaints of posterior neck pain that radiated somewhat into the occipital area and left shoulder pain.  He reported that in two days he would undergo left rotator cuff repair.  He stated that he 20 years ago he had a car accident and a discectomy.  He reported that he had neck complaints on an intermittent basis for at least 20 years with severe exacerbation in the past year when he was laying a block wall in California.

In July 2003 the Veteran underwent arthroscopic surgery and was noted to be status post-left shoulder surgery two weeks previously.  A July 2003 private treatment note indicated that the Veteran's neck pain began when he was laying bricks in California.  Another July 2003 treatment note indicated that the Veteran was a brick layer in both his military and civilian life and he had posterior neck pain without radiation into the back of the head.  In another July 2003 private treatment note it was stated that the Veteran was a brick layer in his military and civilian life and he denied any injury to the back.  In a November 2003 Medical Administration, Med Tech Review, the Veteran indicated that he had left shoulder pain, low back pain, and neck pain.  

In a July 2005 Worldwide Duty Evaluation it was stated that degenerative disc disease in the cervical and lumbar spine had been documented and the Veteran was treated for tendonitis arthritis and possible labral tear of the left shoulder in April 2003.  He was diagnosed with arthritis and degenerative disc disease.  In August 2005 the Veteran was found medically disqualified for continued military duty due, in part, to degenerative disc disease and arthritis.  In September 2005, the Informal Physical Evaluation Board (IPEB) found the Veteran unfit to perform the duties of his office, grade, rank, or rating due, in part, to degenerative disc disease. 

In a March 2006 private physical therapy note it was stated that the Veteran had chronic rotator cuff tendonitis with impingement.  A September 2008 VA treatment record stated that the Veteran injured his neck during his Reserve service as he was stretching during heavy lifting.  In a March 2009 private treatment note it was stated that the Veteran had problems with his left shoulder for several years, manifested by episodic stiffness, and now his right shoulder was giving him pain.   He was diagnosed with right rotator cuff tendonitis and degenerative joint disease of the left shoulder.  

In July 2012 the Veteran underwent surgery for his left shoulder osteoarthritis of the glenoid and humeral head of the shoulder with an intact rotator cuff.  The Veteran's private physician stated in August 2014 that the Veteran's shoulder arthritis was most likely due to his years of hard work in the military.  His resultant arthritis was so severe that he needed a shoulder replacement two years prior.   In September 2014 the Veteran's private physician stated that his spinal arthritis was due to his hard labor in the military from 1967-2006.

Based on the foregoing, the Board finds that the Veteran has current diagnoses of degenerative disc disease of the lumbar spine; cervical disc disease; degenerative joint disease of the left shoulder, status post shoulder replacement; and rotator cuff tendonitis of the right shoulder.  The Board further finds that there is documentation in the Veteran's service treatment records showing injuries and treatment for his back, neck, and shoulder disorders.  Specifically, the Veteran's service treatment records and private treatment records first document back pain in June 1991, neck pain in May 2002, left shoulder pain in November 2002, and right shoulder pain in April 2003. Furthermore, a July 1993 Line of Duty Determination determined that he hurt his back occurred traveling to or from INACDUTRA.  He was put on physical profiles for his back in July 1991 and June 2003 and for his cervical spine in June 2003.  In the July 2005 Worldwide Duty Evaluation it was stated that degenerative disc disease in the cervical and lumbar spine had been documented and he was treated for tendonitis arthritis and possible labral tear of the left shoulder in April 2003.  He was diagnosed with arthritis and degenerative disc disease.  In August 2005, the Veteran was found medically disqualified for continued military duty in part to degenerative disc disease and arthritis.  In September 2005 the IPEB found the Veteran unfit to perform the duties of his office, grade, rank, or rating in part due to degenerative disc disease.  Thus, the Board finds that, in addition to current diagnoses, it is thoroughly documented in the Veteran's service treatment records of complaints, treatment, and diagnoses related to his back disorder, neck disorder, left shoulder, and right shoulder. 

Therefore, remaining inquiry is whether the Veteran's currently diagnosed back, neck, and bilateral shoulder disorders are related to such in-service injuries and complaints and/or his duties as a civil engineer and mason.  As an initial matter, the Board finds that the medical history provided by the Veteran is credible, as his statements are generally consistent with the other evidence in the record and are not contradicted by any inconsistencies which materially affect the credibility of his statements.  Moreover, the Board finds no reason to question the veracity of the lay assertions made by the Veteran as to the onset and continuity of symptoms that may be associated with the Veteran's back, neck, and bilateral shoulder disorders, and such assertions are, thus, deemed credible.

Furthermore, the Board notes that the Veteran has consistently reported to his treatment providers that such disorders resulted from pain and injury during his Reserve service.  Specifically, when the Veteran reported back pain in May 2002 he related it to his service in the Reserves.  Moreover, in June 2002, the Veteran's private physician stated that he sustained cervical and lumbar strain in mid-May 2002 during a job for the military.  Thereafter, in June 2003, the Veteran reported a severe exacerbation of his neck pain in the past year when he was laying a block wall in California.  Such record reflected that the Veteran soon returning to California to build houses for the military.  Additionally, he was put on a physical profile the same month.  It was further stated in a July 2003 private treatment note that the Veteran's neck pain began when he was laying bricks in California.  Additionally, a September 2008 VA treatment record stated that the Veteran injured his neck during his Reserve service as he was stretching during heavy lifting.  

Moreover, and most persuasive, the Veteran's private physician stated in August 2014 that his shoulder arthritis was most likely due to his years of hard work in the military.  Furthermore, in September 2014, the Veteran's private physician stated that his spinal arthritis was due to his hard labor in the military from 1967-2006.  Thus, the Board finds that all opinions of record relate the Veteran's back, neck, and bilateral shoulder disorders to his military service.  There are no negative nexus opinions of record.  In addition, when combined with the remainder of the evidence, to include the Veteran's in-service complaints and the nature of his military duties, the opinions offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to those opinions and finds that service connection for the Veteran's claimed disorders is warranted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a back injury is reopened.

Service connection for degenerative disc disease of the lumbosacral spine is granted.  

Service connection for cervical disc disease is granted.

Service connection for degenerative joint disease of the left shoulder, status post shoulder replacement, is granted.

Service connection for right shoulder rotator cuff tendonitis is granted.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted above, the Veteran had extensive service in the Air Force Reserves from 1980 to 2006.  At his Board hearing, he testified that, in addition to the standard weekend and summer training, he also volunteered for additional service.  While the Veteran's Air Force Reserves service treatment records are of record, the record does not contain the specific dates of his service, to include those of ACDUTRA and INACDUTRA.  Therefore, such should be obtained on remand.

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not yet been obtained.  In this regard, he testified that he received treatment through the Wilkes-Barre, Pennsylvania, VA facility and the Robert Packer Hospital in Sayre, Pennsylvania.  Therefore, after receiving any authorization from him, all identified records should be obtained, to include any outstanding private treatment records and updated VA treatment records dated from January 2013 to the present.  

Furthermore, a March 2005 document reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) as of January 2004 with a disability onset date of July 2001.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Board notes that the Veteran has not been provided VA examinations for any of the remaining claims and, as discussed in further detail below, the Board finds that a remand for examinations is necessary so as to determine the nature and etiology of the Veteran's claimed disabilities.     

Heart Disorder

The Veteran testified that his heart disorder, diagnosed as coronary artery disease, is related to his military service, to include the physical strain and mental stress of his various duties.  He specifically related two stressful instances regarding unsafe working conditions at his hearing.

The Veteran's service treatment records include a June 1992 Dental Patient Medical History where the Veteran circled that he had a heart disorder.  According to a June 1994 physician's statement, the Veteran had a blockage of the heart, rather than a heart attack, and he was found to be physically fit and could return to work for worldwide duty.  On the Veteran's June 1997 Report of Medical Examination, he was found to have an abnormal heart evaluation and it was noted he had a coronary artery bypass graft (CABG) in 1994.  In July 1997, the Veteran was placed on a Physical Profile as the result of a CABG in 1994.  In a July 1997 Worldwide Duty Evaluation, the Veteran was diagnosed with artherosclerotic coronary artery disease.  In a July 1999 Worldwide Duty Evaluation, it was stated the Veteran began experiencing atypical chest pain in October 1993 and underwent coronary artery bypass grafting in March 1994.  He had no chest pain, hypertension, congestive heart failure, or a heart attack since 1994 and a normal EKG and negative exercise tolerance test in November 1996.  He was diagnosed with atherosclerotic coronary artery disease and a medically qualified status was recommended.  In August 2001, the Veteran was given a medical waiver for one year as a result of coronary artery disease.  An April 2003 service treatment record stated that the Veteran had double bypass surgery in March 1999.  A February 2005 private treatment note indicated that the Veteran had a diagnosis of asymptomatic coronary artery disease with ischemia shown on a stress echocardiogram. 

In a May 2005 service treatment record, it was stated the Veteran presented with letters from his treating physician showing that he had a diagnosis of progressive coronary artery disease, hypertension, and hyperlipidemia.  In May 2005, the Veteran was granted a physical profile for progressive coronary artery disease.  

In a July 2005 Worldwide Duty Evaluation, it was noted the Veteran underwent coronary artery bypass surgery in March 1994 and had waivers for coronary artery disease in July 1997, August 1999, July 2001, and September 2003.  Until recently, his stress tests showed no signs of ischemia until January 2005, but, in February 2005, a cardiac catheterization showed significant disease in the left anterior descending artery and first obtuse marginal artery as well as moderate disease of the right coronary artery and atresia and partial blockage of the previous left internal mammary artery graft.  In an August 2005 Memorandum, the Veteran was found to be medically disqualified for continued military duty in part to coronary artery disease.   In September 2005, the IPEB found the Veteran unfit to perform the duties of his office, grade, rank, or rating in part due to coronary artery disease. 

Therefore, the Board finds that, based upon the Veteran's testimony regarding the strain and stress of his military service as well as evidence of a current heart disorder during his Reserve service, he should be afforded a VA examination to determine the current nature and etiology of his heart disorder.  

Lung Disorder

The Veteran testified that, as a mason and an engineer during his Reserve service, he was exposed to dust and debris from concrete, drywall, and insulation, and asbestos shingles.  He testified that he had part of his lung removed as a result of his exposure to asbestos and dust during his military service.  The Board notes that the Veteran has a current diagnosis of chronic obstructive pulmonary disease (COPD).  

In a March 1985 Report of Periodic Medical Examination, the Veteran was found to have abnormal lungs and chest with expiratory wheezing.  A February 2005 private treatment note indicated that the Veteran had a diagnosis of mild COPD.  In a May 2005 service treatment record, it was stated the Veteran presented with letters from his treating physician indicating he had a diagnosis of mild COPD.  In a July 2005 Worldwide Duty Evaluation, it was noted the Veteran had mild COPD. In an August 2005 Memorandum, the Veteran was found to be medically disqualified for continued military duty in part due to COPD.  In September 2005, the IPEB found the Veteran unfit to perform the duties of his office, grade, rank, or rating due, in part, to COPD.   

Therefore, the Board finds that based upon the Veteran's testimony regarding his in-service exposure to dust and debris from concrete, drywall, and insulation, and asbestos shingles, as well as evidence of a current lung disorder during his Reserve service, he should be afforded a VA examination to determine the current nature and etiology of his lung disorder.  

Acquired Psychiatric Disorder

The Veteran testified that he has a current acquired psychiatric disorder, diagnosed as depression, as a result of his military service.  Specifically, he alleges that such disorder is a result of his treatment in regard to his medical condition during the last few years of his military service. 

A June 2004 private treatment note stated the Veteran appeared to be depressed. 
A February 2005 private treatment note indicated that the Veteran had a diagnosis of depression that may be causing his fatigue.  In a May 2005 service treatment record, it was stated the Veteran presented with letters from his treating physician indicating he had a diagnosis of depression.  Another May 2005 service treatment record indicated that the Veteran made references to suicide, but did not have an active suicide plan.  The Veteran stated that his comments about suicide were just a joke; however, counseling was recommended.  In May 2005, the Veteran was granted a physical profile for depression.  In a July 2005 Worldwide Duty Evaluation, it was noted the Veteran had mild depression and receiving treatment.  In an August 2005 Memorandum, the Veteran was found to be medically disqualified for continued military duty due, in part, to depression.  In September 2005, the IPEB found the Veteran unfit to perform the duties of his office, grade, rank, or rating due, in part, to depression.   According to the Veteran's VA treatment records he was diagnosed with dysthymic disorder in February 2008 and June 2008 and with depression in September 2008. 

Therefore, the Board finds that based upon the Veteran's testimony regarding the way he was treated in regard to his medical condition during service, as well as evidence of depression during his Reserve service, he should be afforded a VA examination to determine the current nature and etiology of his acquired psychiatric disorder.  

Bilateral Knee Disorder, Arthritis, Bilateral Wrist Disorder, and Bilateral Hand Disorder

The Veteran testified that his bilateral knee disorder, arthritis, bilateral wrist disorder, and bilateral hand disorder are the result of his duties in the military that included lifting heavy bags, going up and down ladders, and the general strain of construction work.  With regard to his hands and wrists, he also alleges that he has carpal tunnel syndrome as a result of his mason work in the military, to include the vibrations from cutting bricks.  

The Veteran's service treatment records include a June 1992 Dental Patient Medical History where he circled that he had arthritis.  On the Veteran's June 1997 Report of Medical History, he checked yes to arthritis, rheumatism, or bursitis, and no to "trick" or locked knee.  At his June 1997 Report of Medical Examination, he was found to have a normal clinical evaluation for lower extremities.  In a July 1997 Worldwide Duty Evaluation, the Veteran was diagnosed with mild arthritis of the knees and hands.  In a July 1999 Worldwide Duty Evaluation, the Veteran was diagnosed with mild arthritis of the knees.  A February 1999 private treatment note indicated that the Veteran had left knee pain.  An April 2003 private treatment note diagnosed the Veteran with mild to moderate osteoarthritic changes of the knees.  In another April 2003 treatment note, the Veteran reported knee pain and that he was still active and did manual work in the military.  He was diagnosed with left knee arthritis.  In June 2003 it was noted that he had degenerative joint disease of the left knee and was undergoing cortisone injections and physical therapy.  A February 2005 private treatment note indicated that the Veteran had a diagnosis of arthritis that was stable.  In a May 2005 service treatment record it was stated the Veteran presented with letters from his treating physician indicating he had a diagnosis of diffuse arthritis.  In May 2005 the Veteran was diagnosed with bilateral carpal tunnel syndrome and private treatment notes in September 2005 and December 2005 noted that the Veteran had carpal tunnel surgery and he was well healed.  In a July 2005 Worldwide Duty Evaluation it was noted that the Veteran had arthritis and in September 2005 the IPEB found the Veteran unfit to perform the duties of his office, grade, rank, or rating due, in part, to arthritis.  An August 2007 private treatment note stated that the Veteran five weeks post-left knee replacement and a September 2008 VA treatment record stated that the Veteran had a left knee replacement one year ago.  A May 2009 private treatment note stated that the Veteran a diagnosis of degenerative joint disease.     

Therefore, the Board finds that based upon the Veteran's testimony regarding the nature of his in-service duties, to include lifting heavy bags, going up and down ladders, the general strain of construction work, and mason work that included exposure to vibrations from cutting bricks, as well as evidence of diagnoses of bilateral knee, hand, and wrist disorders, and arthritis during his Reserve service, he should be afforded a VA examination to determine the current nature and etiology of such disorders.  

Hemorrhoids

The Veteran testified that his hemorrhoids are the result of straining during physical activity during his military service.  A February 1994 private letter in the Veteran's service treatment record indicated that he had a hemorrhoid operation in 1994.   Therefore, the Board finds that based upon the Veteran's testimony regarding the strain during physical activity during his service as well as evidence of hemorrhoids during his Reserve service, he should be afforded a VA examination to determine the current nature and etiology of his hemorrhoids.  

Bilateral Hearing Loss and Tinnitus

At his July 2014 Board hearing, the Veteran testified that, during his Reserve service, he was exposed to loud noise, to include from jack hammers, power tools, and heavy equipment, while performing his duties as a civil engineer and mason.  He testified that they sometimes wore hearing protection, but not all the time.  An August 2009 private treatment record diagnosed the Veteran with moderate to severe hearing loss in both the right and left ears.  Additionally, according to a November 2009 private treatment record and a December 2009 VA treatment record,  the Veteran wears hearing aids.  While the Veteran denied tinnitus in August 2009, he reported it at his Board hearing.    

Therefore, the Board finds that based upon the Veteran's testimony regarding his in-service noise exposure as well as current diagnoses of bilateral hearing loss and tinnitus, he should be afforded a VA examination to determine the current nature and etiology of such disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify all of the Veteran's actual periods of active duty, ACDUTRA and INACDUTRA in the Air Force Reserves.  VA should also request any outstanding service treatment records for the Veteran's period of service in the Air Force Reserves.  The AOJ should continue efforts to procure the relevant records relating to the Veteran's Reserve service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and responses received should be associated with the claims file.  

2.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his heart disorder, a lung disorder, a mental disorder, a left knee disorder, a right knee disorder, arthritis, a bilateral wrist disorder, a bilateral hand disorder, hemorrhoids, bilateral hearing loss, and tinnitus, to include the Robert Packer Hospital in Sayre, Pennsylvania.  After securing any necessary authorization from him, obtain all identified treatment records that are not already of record, to include the Robert Packer Hospital in Sayre, Pennsylvania, and updated VA treatment records from the Wilkes-Barre facility dated from January 2013 to the present.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his heart disorder.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

(A)  The examiner should indicate all diagnoses of referable to the heart.

(B)  For each diagnosed heart disorder, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, include the physical strain and mental stress of his various duties as an engineer and mason during his Reserve service.

In offering such opinion, the examiner should consider and discuss the lay statements of record and the extensive medical history.  A rationale for all opinions offered should be provided.

5.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his lung disorder.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

(A)  The examiner should indicate all diagnoses of referable to the lungs.

(B)  For each diagnosed lung disorder, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include his exposure to dust and debris from concrete, drywall, and insulation, and asbestos shingles during his service in the Reserves.

In offering such opinion, the examiner should consider and discuss the lay statements of record and the extensive medical history.  A rationale for all opinions offered should be provided.

6.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

(B)  For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include his treatment in regard to his medical condition during the last few years of his Reserve service.

In offering such opinion, the examiner should consider and discuss the lay statements of record and the extensive medical history.  A rationale for all opinions offered should be provided.

7.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his bilateral knee disorder, arthritis, bilateral wrist disorder, and bilateral hand disorder.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

(A)  The examiner should indicate all diagnoses of referable to the bilateral knees, bilateral wrists, and bilateral hands.  The examiner should also identify all other joints in which the Veteran has arthritis (other than the lumbar spine, cervical spine, and bilateral shoulders).   

(B)  For each diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include lifting heavy bags, going up and down ladders, the general strain of construction work, and/or his mason work.  In regard to bilateral carpal tunnel syndrome, the examiner should specifically address whether such disorder is the result of the Veteran's mason work during his Reserve service, to include the vibrations from cutting bricks.

In offering such opinion, the examiner should consider and discuss the lay statements of record and the extensive medical history.  A rationale for all opinions offered should be provided.

8.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his hemorrhoids.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

(A)  The examiner should indicate all diagnoses of referable to hemorrhoids.

(B)  For any diagnosed hemorrhoid disorder, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include as a result of straining during physical activity during his Reserve service.   

In offering such opinion, the examiner should consider and discuss the lay statements of record and the extensive medical history.  A rationale for all opinions offered should be provided.

9.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished, including the Maryland CNC test and a puretone audiometry test, and all clinical findings should be reported in detail.  

(A)  The examiner should indicate whether the Veteran has bilateral hearing loss and/or tinnitus.

(B)  If so, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss and /or tinnitus are related to his in-service noise exposure, to include from jack hammers, power tools, and heavy equipment, while performing his duties as a civil engineer and mason during his Reserve service.  

In offering such opinion, the examiner should consider and discuss the lay statements of record and the extensive medical history.  A rationale for all opinions offered should be provided.

10.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


